Title: From John Adams to John Marshall, 4 February 1806
From: Adams, John
To: Marshall, John



Dear Sir
Quincy February 4th 1806

I have received from you, three Volumes of the Life of our late General and President Washington in a condition of convenience and ornament, which has not yet been exceeded by any of the Arts or Artists of our Country, nor indeed much inferiour to any in the most refined Countries of Europe.
I pray you, Sir to accept my best Thanks for this elegant present.
Exegisti monumentum ære perennius. As it is certainly a more rational, I hope and believe it will be a more glorious and durable Memorial of your Hero, than a Mausoleum would have been, of dimensions Superiour to the proudest pyramid of Egypt.
I wish you, Sir, Health and long Life: and less rancorous Enemies and less treacherous Friends than have fallen to the lott of your Sincere Friend and most obedient Servant

J. Adams